DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	Claims 21-40 are pending and examined. 
Claim Objections
3.	Claim 1 is objected to because of the following informalities: the term “HPPD” should be spelled out at its first use. 
In claims 27 and 34, the term “sequence homology” is ambiguous and should be amended to recite “sequence identity” to reflect the art accepted usage and the fact that the percentage refers to structural identity between the sequences.  
In claim 33, the phrase “species Trichoderma or Talaromyces” is improper because the two names represent genera, nor species.  The claim should be amended to replace the term “species” with --genus--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 21, 22, 27, and 33-36, the limitation “modified and/or exogenous HPPD enzyme” renders the claims indefinite.  The term “modified” is a product-by-process limitation that requires a reference structure, such as a wild-type HPPD, in order to clearly convey what is being modified.  Yet the claims do not identify said reference or otherwise set forth any structural information characterizing said modification(s).  
For example, it is unclear whether the polypeptides represented by SEQ ID NO: 38 and 39 and recited in claims 21 and 34 are meant to be the result of a wild-type HPPD having been modified, or they merely characterize the HPPD to be modified.  It is also unclear whether, in the scenario when the term “modified and/or exogenous” is used with the conjunction “and” (modified and endogenous), the term “modified” refers to the plant’s native HPPD or to the exogenous HPPD to be expressed in said plant.  
	In claim 21, the phrase “the amino acid sequences set forth in SEQ ID NO: 38 or SEQ ID NO: 39” introduces further ambiguity into the claim language because, due to the use of the plural in “sequences” in combination with the conjunction “or,” it is unclear whether both SEQ ID NO: 38 and SEQ ID NO: 39 are required or only one of them.  
Claims 23, 29, and 37 are indefinite for the following additional reason.  The limitation “and any combination thereof,” recited at the end of the Markush groups in each of these claims, renders them indefinite.  The Markush groups are directed to individual plants recited in the alternative, and it is unclear how “any combination” of the plants would refer to “the plant” in the “wherein” clause.  The metes and bounds are thus unclear.

Given that the dependent claims 25, 26, 28, 30-32, and 38-40 depend from claims 21, 27, or 33 and fail to recite additional limitations overcoming the indefiniteness of the base claims, their metes and bounds are unclear as well. 
Claim Interpretation
6.	As set forth above, the claims have been found indefinite.  For the purpose of the examination, the claims are given their broadest reasonable interpretation as follows.  The limitation “a modified and/or exogenous HPPD enzyme” is read to encompass any wild-type plant or non-plant HPPD, as well as any HPPD modified in any manner relative to said wild-type (such as, for example, by the attachment of a heterologous transit peptide), so long as the resultant HPPD comprises the oligonucleotides represented by SEQ ID NO: 38 or 39 (in claims 21 and 34) or so long as the HPPD has at least 80% sequence identity to SEQ ID NO: 1 (in claim 27).
	It is noted that claim 33 does not recite any structural information for the “modified and/or exogenous HPPD,” but only requires that it be “derived” from a fungus of one of the two listed genera.  The term “derived” is a product-by-process limitation that could encompass any number of amino acid substitutions, deletions, or insertions relative to the HPPD of any species from the genus Trichoderma or Talaromyces.  This would include the HPPD from Rhodococcus sp., taught by Poree et al (see below), for example. 
	It is further noted that the claims do not require that a plant expressing the HPPD be tolerant to one or more HPPD inhibitors, but use the phrase “conferring resistance” to refer to the HPPD enzyme itself. 
Claim Rejections - 35 USC § 112(a)
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
8.	Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant claims a plant genetically modified to express a modified and/or exogenous HPPD conferring resistance to one or more HPPD inhibitors, wherein the modified and/or exogenous HPPD comprises the amino acid sequences set forth in SEQ ID NO: 38 or SEQ ID NO: 39, including wherein said modified and/or exogenous HPPD enzyme comprises an amino acid sequence with at least 80% identity to SEQ ID NO: 1.  Applicant claims a plant genetically modified to express a modified and/or endogenous HPPD conferring resistance to one or more HPPD inhibitors, wherein said HPPD is derived from a fungus of the genus Trichoderma or Talaromyces. 
Applicant describes SEQ ID NO: 1 as the full-length amino acid sequence of the HPPD from Trichoderma harzianum (see Sequence Listing).  Applicant describes SEQ ID NO: 38 and 39 as motifs from SEQ ID NO: 1 (page 4 of the specification).  Applicant describes Arabidopsis plants expressing said HPPD from Trichoderma, wherein the expression confers tolerance to tembotrione and other HPPD inhibitors (page 58; Fig. 2 and 3).  Applicant describes making a mutant soybean HPPD, wherein a portion of the protein is substituted “to include amino acid sequences set forth in SEQ ID NO: 9-10 or 38” (page 65) and teaches that the resultant enzyme was tolerant to HPPD inhibitors in in vitro assays, and conferred tolerance to soybean plants when expressed therein (Fig. 11-12; pages 63-65 of the specification). 
	Applicant does not describe the genus of modified and/or endogenous HPPD enzymes, as broadly claimed, nor plants comprising them.  The Federal Circuit has clarified the written description requirement.  The Court stated that a written description of an invention “requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 48 USPQ2d 1398, 1406 (Fed. Cir. 1997).  The Court also concluded that “naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not description of that material”. Id. Further, the Court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to “visualize or recognize the identity of the members of the genus.” Id.
	In the instant case, Applicant neither described a number of species sufficiently representative of the claimed genus, nor set forth the requisite structure-function relationship, such that one of ordinary skill in the art would recognize which of the modified and/or exogenous HPPDs possess the recited function. 
Claim 21, for example, encompasses any HPPD variant so long as it comprises SEQ ID NO: 38 or 39.  Besides the full-length SEQ ID NO: 1, which does include both SEQ ID NO: 38 and 39, Applicant described a single species, the mutant soybean HPPD called GmHPPD.1, in which a portion was substituted with SEQ ID NO: 9-10 or 38 (it is unclear from the specificaiton which sequence was actually used).  Given the breadth of the genus, however, the two described species are not sufficiently representative. 
	Moreover, claim 33 recites no structural information of any kind, and would encompass any “modified” HPPD enzyme that has been derived from any species in the genus Trichoderma or Talaromyces.  The two described species are not sufficient to describe that functionally claimed genus.  In addition, the specification appears silent with regard to any HPPD variants from Talaromyces sp. 
It is noted that “Describing a composition by its function alone typically will not suffice to sufficiently describe the composition.” See Eli Lilly, 119 F.3 at 1568, 43 USPQ2d at 1406 (Holding that description of a gene’s function will not enable claims to the gene “because it is only an indication of what the gene does, rather than what it is.”); see also Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen Inc. v. Chugai Pharm. Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991)). 
	The specification has also failed set forth the structure-function relationship such that one would recognize which modified HPPD enzymes are within the scope of the claims.  Although the specification identifies, based on structural analyses, the polypeptides of SEQ ID NO: 38 and 39 as domains involved in herbicide tolerance, the only evidence of said polypeptides’ function is provided on pages 64-65 of the specification and Fig. 11 and 12, where it is unclear whether the soybean HPPD was modified using SEQ ID NO: 9, 10, or 38.  In addition, besides the full-length SEQ ID NO: 1,  there appears to be no description of any herbicide tolerant HPPD variants comprising SEQ ID NO: 39 alone. 
The claims also encompass variant HPPD having at least 80% sequence identity to SEQ ID NO: 1.  Given that SEQ ID NO: 1 is 415 amino acid residues-long, the claimed genus will comprise at least 2083 sequences, a number that is infinite in practical terms.  This described HPPDs are not representative of that genus; and the motifs of SEQ ID NO: 38 and 39 are not, without more, sufficient to describe it.  For example, even assuming that one would know where in the HPPD molecule to introduce the 18-amino acid long SEQ ID NO: 38 or the 17-amino acid long SEQ ID NO: 39, this would not account for the much greater number of substitutions encompassed by the claimed genus. 
The lack of sufficient written description in the specification is borne out by the state of the art.  While the conserved domains of the HPPD have been characterized, and the role of its C-terminus in herbicide tolerance well-established (see Boudec et al, US Patent 6,245,968, col. 2), the art does not appear to identify a role for the motifs represented by the instant SEQ ID NO: 38 and 39. 
For these reasons, it is unclear whether at the time of filing, Applicant was in possession of the invention as broadly claimed. 
Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 33 and 36-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poree et al (US Patent Publication 2015/0159145).  
	The claims are drawn to a plant genetically modified to express a modified and/or endogenous HPPD conferring resistance to one or more HPPD inhibitors, wherein said HPPD is derived from a fungus of the genus Trichoderma or Talaromyces. 
	As set forth in the Claim Interpretation section, above, claim 33 does not recite any structural information for the HPPD, and the product-by-process limitation “derived” will encompass any number of substitutions, deletions, or insertions relative to an HPPD from one of said genera.  The claims would thus include an HPPD from bacteria or plants. 
	Poree et al disclose a plant comprising a chimeric gene encoding a Rhodococcus sp. HPPD, including wherein the chimeric gene comprises a nucleic acid sequence encoding a transit peptide, so that the chimeric gene encodes the HPPD/transit peptide fusion protein (claims 17-24).  Given the evidence in paragraphs 0042, 00112, and 0122, of Poree et al, and the fact that HPPD is a chloroplast enzyme, the term “transit peptide” is reasonably interpreted as synonymous with “chloroplast transit peptide.”  Poree et al disclose maize, tobacco, rice, and soybean plants (soybean is a broadleaf crop), expressing said HPPD, wherein the expression conferred tolerance to tembotrione and isoxaflutole (Examples 5-12; see Tables 6, 7-10). 
	Given the above claim interpretation, the disclosure of Poree et al anticipates the limitations of the instant claims. 
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Poree et al (US Patent Publication 2015/0159145), in view of Accinelli et al (Crop Protection (2014) 67:243-250) and UniProt Accession Number A0A2T4APG0 (integrated into UniProt on July 18, 2018). 
The claims are directed to a plant genetically modified to express a modified and/or exogenous HPPD conferring resistance to one or more HPPD inhibitors, wherein the modified and/or exogenous HPPD comprises the amino acid sequences set forth in SEQ ID NO: 38 or SEQ ID NO: 39, including wherein said modified and/or exogenous HPPD enzyme comprises an amino acid sequence with at least 80% identity to SEQ ID NO: 1.  The specification teaches that SEQ ID NO: 38 ad 39 are amino acid sequences comprised in SEQ ID NO: 1 (see page 59). 
The teachings of Poree et al are set forth above. In addition, Poree et al teach using chloroplast transit peptides with the HPPDs of their invention (paragraphs 0042, 0112).  
Poree et al do not teach an HPPD enzyme comprising SEQ ID NO: 38 or 39, or having at least 80% sequence identity to the instant SEQ ID NO: 1. 
Accinelli et al teach using isolates of the fungus Trichoderma harzianum to successfully degrade bicyclopyrone (BIR), an HPPD inhibitor, resulting in less injury to soybean plants from residual bicyclopyrone in a field that had been treated with said herbicide before planting (Fig. 6 and 7; see also Abstract; Introduction on pg. 243, both col.).  Accinelli et al teach that “T. harzianum was effective in reducing BIR carry over risk” (page 249, left col.).  
Accinelli et al teach as follows: “Although Trichoderma has been known for a long time mainly as a biocontrol fungus, more recently its use as a plant growth promoter and for bioremediation has been considered with increasing interest … Other than being tolerant to a wide number of synthetic compounds, including pesticides, Trichoderma species produce a vast array of extracellular enzymes capable to detoxifying different xenobiotics” (page 249, left col.)
	UniProt Accession Number A0A2T4APG0 teaches the HPPD from Trichoderma harzianum that has 100% sequence identity to the instant SEQ ID NO: 1.  The sequence alignment is set forth below.  One of ordinary skill in the art would recognize that an amino acid sequence makes obvious at least one nucleic acid encoding it. 
A0A2T4APG0_TRIHA
ID   A0A2T4APG0_TRIHA        Unreviewed;       415 AA.
AC   A0A2T4APG0;
DT   18-JUL-2018, integrated into UniProtKB/TrEMBL.
DT   18-JUL-2018, sequence version 1.
DT   19-JAN-2022, entry version 14.
DE   RecName: Full=4-hydroxyphenylpyruvate dioxygenase {ECO:0000256|ARBA:ARBA00013222, ECO:0000256|PIRNR:PIRNR009283};
GN   ORFNames=M431DRAFT_490592 {ECO:0000313|EMBL:PTB58965.1};
OS   Trichoderma harzianum CBS 226.95.
OC   Eukaryota; Fungi; Dikarya; Ascomycota; Pezizomycotina; Sordariomycetes;
OC   Hypocreomycetidae; Hypocreales; Hypocreaceae; Trichoderma.
OX   NCBI_TaxID=983964 {ECO:0000313|EMBL:PTB58965.1, ECO:0000313|Proteomes:UP000241690};
RN   [1] {ECO:0000313|EMBL:PTB58965.1, ECO:0000313|Proteomes:UP000241690}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=CBS 226.95 {ECO:0000313|EMBL:PTB58965.1,
RC   ECO:0000313|Proteomes:UP000241690};
RG   DOE Joint Genome Institute;
RA   Aerts A., Atanasova L., Chenthamara K., Zhang J., Grujic M., Henrissat B.,
RA   Kuo A., Salamov A., Lipzen A., Labutti K., Barry K., Miao Y., Rahimi M.J.,
RA   Shen Q., Grigoriev I.V., Kubicek C.P., Druzhinina I.S.;
RT   "Multiple horizontal gene transfer events from other fungi enriched the
RT   ability of initially mycotrophic Trichoderma (Ascomycota) to feed on dead
RT   plant biomass.";
RL   Submitted (JUL-2016) to the EMBL/GenBank/DDBJ databases.
CC   -!- COFACTOR:
CC       Name=Fe cation; Xref=ChEBI:CHEBI:24875;
CC         Evidence={ECO:0000256|PIRSR:PIRSR009283-1};
CC       Note=Binds 1 Fe cation per subunit. {ECO:0000256|PIRSR:PIRSR009283-1};
CC   -!- PATHWAY: Amino-acid degradation; L-phenylalanine degradation;
CC       acetoacetate and fumarate from L-phenylalanine: step 3/6.
CC       {ECO:0000256|ARBA:ARBA00005162}.
CC   -!- SIMILARITY: Belongs to the 4HPPD family.
CC       {ECO:0000256|ARBA:ARBA00005877, ECO:0000256|PIRNR:PIRNR009283}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; KZ679676; PTB58965.1; -; Genomic_DNA.
DR   STRING; 983964.A0A2T4APG0; -.
DR   UniPathway; UPA00139; UER00362.
DR   Proteomes; UP000241690; Unassembled WGS sequence.
DR   GO; GO:0003868; F:4-hydroxyphenylpyruvate dioxygenase activity; IEA:UniProtKB-EC.
DR   GO; GO:0046872; F:metal ion binding; IEA:UniProtKB-KW.
DR   GO; GO:0006559; P:L-phenylalanine catabolic process; IEA:UniProtKB-UniPathway.
DR   GO; GO:0006572; P:tyrosine catabolic process; IEA:UniProtKB-KW.
DR   CDD; cd07250; HPPD_C_like; 1.
DR   CDD; cd08342; HPPD_N_like; 1.
DR   Gene3D; 3.10.180.10; -; 2.
DR   InterPro; IPR005956; 4OHPhenylPyrv_dOase.
DR   InterPro; IPR041735; 4OHPhenylPyrv_dOase_C.
DR   InterPro; IPR041736; 4OHPhenylPyrv_dOase_N.
DR   InterPro; IPR029068; Glyas_Bleomycin-R_OHBP_Dase.
DR   InterPro; IPR004360; Glyas_Fos-R_dOase_dom.
DR   InterPro; IPR037523; VOC.
DR   PANTHER; PTHR11959; PTHR11959; 1.
DR   Pfam; PF00903; Glyoxalase; 2.
DR   PIRSF; PIRSF009283; HPP_dOase; 1.
DR   SUPFAM; SSF54593; SSF54593; 1.
DR   TIGRFAMs; TIGR01263; 4HPPD; 1.
DR   PROSITE; PS51819; VOC; 2.
PE   3: Inferred from homology;
KW   Iron {ECO:0000256|ARBA:ARBA00023004, ECO:0000256|PIRSR:PIRSR009283-1};
KW   Metal-binding {ECO:0000256|ARBA:ARBA00022723,
KW   ECO:0000256|PIRSR:PIRSR009283-1};
KW   Phenylalanine catabolism {ECO:0000256|ARBA:ARBA00023232};
KW   Reference proteome {ECO:0000313|Proteomes:UP000241690};
KW   Repeat {ECO:0000256|ARBA:ARBA00022737};
KW   Tyrosine catabolism {ECO:0000256|ARBA:ARBA00022878}.
FT   DOMAIN          35..182
FT                   /note="VOC"
FT                   /evidence="ECO:0000259|PROSITE:PS51819"
FT   DOMAIN          212..372
FT                   /note="VOC"
FT                   /evidence="ECO:0000259|PROSITE:PS51819"
FT   REGION          1..28
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   COMPBIAS        1..27
FT                   /note="Polar residues"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   METAL           215
FT                   /note="Iron"
FT                   /evidence="ECO:0000256|PIRSR:PIRSR009283-1"
FT   METAL           298
FT                   /note="Iron"
FT                   /evidence="ECO:0000256|PIRSR:PIRSR009283-1"
FT   METAL           383
FT                   /note="Iron"
FT                   /evidence="ECO:0000256|PIRSR:PIRSR009283-1"
SQ   SEQUENCE   415 AA;  46418 MW;  2B8C9089DA195DB3 CRC64;

  Query Match             100.0%;  Score 2188;  DB 14;  Length 415;
  Best Local Similarity   100.0%;  
  Matches  415;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MSPSAISNSPEQRPANNNGTTPDNFAIQPPADFTGYDHVTWWVGNAKQAAAYYTTLFGFE 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MSPSAISNSPEQRPANNNGTTPDNFAIQPPADFTGYDHVTWWVGNAKQAAAYYTTLFGFE 60

Qy         61 TTAYRGLETGSRYFASYVVCNNGVRFVFTSPLRSEAHLPEDETISDSERKLLKEIHAHLE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TTAYRGLETGSRYFASYVVCNNGVRFVFTSPLRSEAHLPEDETISDSERKLLKEIHAHLE 120

Qy        121 RHGDAVKDVAFEVDNVEAVYNKAVAEGAIA VQGPTATKDDHGSVTTAVICTYGDTTHTLI 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 RHGDAVKDVAFEVDNVEAVYNKAVAEGAIA VQGPTATKDDHGSVTTAVICTYGDTTHTLI 180

Qy        181 NRRGYTGPFLPGFRAGKERTSSVEMPNVPLARIDHCVGNQSWNEMVSACAFYEQCLSFHR 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 NRRGYTGPFLPGFRAGKERTSSVEMPNVPLARIDHCVGNQSWNEMVSACAFYEQCLSFHR 240

Qy        241 FWSVDDSQICTEFSALNSIVMASPNNLVKMPINEPAPGKKKSQIEEYVIFNSGPGVQHIA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 FWSVDDSQICTEFSALNSIVMASPNNLVKMPINEPAPGKKKSQIEEYVIFNSGPGVQHIA 300

Qy        301 LLTPDIITSVSALRARGVEFINVPTTYYDTMRQRLKTEKRNWQLKEDLDTIQRLNILIDY 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 LLTPDIITSVSALRARGVEFINVPTTYYDTMRQRLKTEKRNWQLKEDLDTIQRLNILIDY 360

Qy        361 DEAGYLLQLFTKPLMDRPTVFIEIIQRNNFEGFGAGNFKSLFEAIEREQAERGNL 415
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 DEAGYLLQLFTKPLMDRPTVFIEIIQRNNFEGFGAGNFKSLFEAIEREQAERGNL 415

	At the time of filing, it would have been prima facie obvious to modify the teachings of Poree et al, using the teachings of Accinelli et al and UniProt Accession Number A0A2T4APG0, and obtain an expression construct encoding the HPPD of the UniProt Accession Number, including wherein the HPPD is fused to a chloroplast transit peptide.  It would have been obvious to exogenously express said construct in any crop plant, including a broadleaf crop such as soybean, as taught by Poree et al. 
	One would have been motivated to combine said teachings, and to specifically select the HPPD from Trichoderma harzianum given the teachings of Accinelli et al regarding the ability of said fungus to inactivate bicyclopyrone, an HPPD inhibitor.  One would have also been motivated to arrive at the claimed invention given the desirability of obtaining HPPD inhibitor tolerant plants, as illustrated by the teachings of Poree et al. 
	Given the teachings of Accinelli et al, the fact that the HPPD T. harzianum was known in the prior art, and in view of the routine nature of the molecular biology methods involved, one would have had reasonable expectation of success in arriving at the claimed plant.  Moreover, the property of conferring tolerance to one or more HPPD herbicides, including bicyclopyrone would be inherent in the structure of the HPPD of UniProt Accession Number A0A2T4APG0.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. MPEP 2112.01.
Relevant Prior Art
13.	While the following art was not cited in the above rejections, it is made of record as it is relevant to the claimed subject matter. 
	Choudhury et al, Biodegradation of topramezone by a Trichoderma isolate in soil, Weeds -Journal of Asian-Pacific Weed Science Society (2019) 1:43-54, published August 2019.  Choudhury et al teach that Trichoderma isolates degraded 85% of topramezone without 30 days of incubation, which is much faster than the reported half-life of the herbicide (Abstract).
Conclusion
14.	No claims are allowed. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921. The examiner can normally be reached Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662